DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Shiki (US 2008/0043195 A1)
Regarding Claim 1, Shiki (Fig. 4) discloses a semiconductor device comprising: 
a wiring substrate (101) including: 
a first surface (top) including: 
a first long side (top); 
a second long side (bottom) opposite to the first long side; 
a first short side (left); and (see four sides of 101)
a second short side (right) opposite to the first short side; 
a second surface (bottom) opposite to the first surface (top); 
a first heat dissipation conductive pattern (113) formed on the first surface; 

a first wiring (left 107) formed on the first surface; and 
a second wiring (right 107 and 106)  formed on the first surface, and 
a semiconductor chip (102) disposed on the wiring substrate (101) and including: 
a third surface including: 
a third long side; 
a fourth long side opposite to the third long side; 
a third short side; and 
a fourth short side opposite to the third short side; and 
a fourth surface opposite to the third surface (see four sides of 102), wherein, 
in plan view, 
the semiconductor chip (102) is disposed on the wiring substrate (101): 
such that the third long side of the semiconductor chip extends substantially parallel with the first long side of the wiring substrate; 
such that the fourth long side of the semiconductor chip extends substantially parallel with the second long side of the wiring substrate;
such that the third short side of the semiconductor chip extends substantially parallel with the first short side of the wiring substrate; and
such that the fourth short side of the semiconductor chip extends substantially parallel with the second short side of the wiring substrate (See disposition of 102 on top of 101 in Fig. 4), wherein 

the second heat dissipation conductive pattern (18 A, B) is adjacent to the first heat dissipation conductive pattern (113) without overlapping with the semiconductor chip (102), wherein 
the second heat dissipation conductive pattern (18 A, B) is spaced apart from any of the first heat dissipation conductive pattern (113)  and the first and second wirings (107, 106) without electrically connecting with the semiconductor chip (102), the first heat dissipation conductive pattern (113), the first wiring and the second wiring (107, 106), wherein 
wherein the second heat dissipation conductive pattern (18 a and b) has a larger surface area than the first heat dissipation conductive pattern (113),
the first wiring (left 107) extends toward the first long side of the wiring substrate from the third long side (top) of the semiconductor chip (102) (see top of 102 and top of 101), wherein 
a first end portion (bottom) of the first wiring (left 107) overlaps with the semiconductor chip (102) in plan view, wherein, 
in plan view, the first wiring (107)  is adjacent to the second heat dissipation conductive pattern (18B) without intervening any wiring and any conductive pattern between the first wiring (107)  and the second heat dissipation conductive pattern (18B), wherein 

in plan view, 
the second wiring (right 107 and 106) is adjacent to the first and second heat dissipation conductive patterns (113 and 18B) without intervening any wiring and any conductive pattern between the second wiring (106) and the first and second heat dissipation conductive patterns (113 and 18B). 


Regarding Claim 2, Shiki (Fig. 4) discloses a semiconductor device according to the claim 1, wherein 
the portion of the first heat dissipation conductive pattern (113), the first end portion of the first wiring (left 107), and the second end portion of the second wiring (right 107 and 106) overlap with the third long side of the semiconductor chip in plan view, and wherein 
the second wiring (right 107 and 106) extends toward the first long side of the wiring substrate (top) from the third long side (top) of the semiconductor chip. 

Regarding Claim 3, Shiki (Fig. 4) discloses the semiconductor device according to the claim 2, wherein 

The Examiner notes that as long as any portion of right 107 and 106 is longer that any portion of left 107 the limitation is considered to be met. See portion of 107 towards the center of the chip is shorter that portion of 107 or 106 extending from the side of chip to the sides of substrate.


Regarding Claim 4, Shiki (Fig. 4) discloses the semiconductor device according to the claim 2, wherein 
a length of the second wiring  (right 107 and 106)  is substantially same with a length of the first wiring (left 107).
The Examiner notes that right and left portions of 107 located near center of 107 are substantially the same length.

Regarding Claim 17, Shiki discloses the semiconductor device according to the claim 1, wherein 
the semiconductor chip (102) is disposed on the first surface of the wiring substrate (top of 102). 

Regarding Claim 18, Shiki discloses the semiconductor device according to the claim 2, wherein 
. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5-8, 15, 16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiki (US 2008/0043195 A1) in view of Hagiwara (US 2006/0131064 A1)
Regarding Claim 5, Shiki (Fig. 4) discloses the semiconductor device according to the claim 1, wherein 
the portion of the first heat dissipation conductive pattern (113) overlaps with the third short side of the semiconductor chip (102) in plan view, wherein 
the first end portion of the first wiring ( left 107) overlaps with the third long side of the semiconductor chip (102) in plan view, wherein 
the second end portion of the second wiring (106) overlaps with the fourth long side of the semiconductor chip (102) in plan view, and wherein 
the second wiring (right 107 and 106)  from the fourth long side of the semiconductor chip (102).

Sasaki (Fig. 1) discloses a second wiring (24) extends toward a first long side of a wiring substrate (top of 20) from the fourth long side of a semiconductor chip (bottom of 10) for the purpose of routing the output electrode patterns lead patterns to the output side of tape carrier [0022, 0068].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the the semiconductor device in Shiki in view of Sasaki such that the second wiring extends toward the first long side of the wiring substrate from the fourth long side of the semiconductor chip in order to route the output electrode patterns lead patterns to the output side of tape carrier [0022, 0068].
 

Regarding Claim 6, Shiki in view of Sasaki discloses the semiconductor device according to the claim 5, wherein 
a length of the second wiring (106) (24 Sasaki) is greater than a length of the first wiring (107) (right 22a Sasaki).
The Examiner notes that as long as any portion of 106 is longer that any portion of 107 the limitation is considered to be met. See center portion of 106 would be shorter than 107 extending to the sides of 101

Regarding Claim 7, Shiki in view of Sasaki discloses the semiconductor device according to the claim 5, wherein 

Shiki in view of Sasaki does not explicitly disclose that another portion of the first heat dissipation conductive pattern is wider than the portion of the first heat dissipation conductive pattern.
However, would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Shiki in view of Sasaki such that a another portion of the first heat dissipation conductive pattern is wider than the portion of the first heat dissipation conductive pattern for the purpose of providing getter ground contact and since change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)


Regarding Claim 8, Shiki in view of Sasaki discloses the semiconductor device according to the claim 7, wherein 
the another portion (another portion of 113)  of the first heat dissipation conductive pattern (113 Shiki) is adjacent to the second wiring (106 Shiki).
The Examiner notes that 113 are located on shorter sides of 102 and as such are adjacent to both 106 and 107) 

Regarding Claim 15, Shiki discloses the semiconductor device according to the claim 2, wherein 
the semiconductor chip (102).
Shiki does not explicitly disclose that the semiconductor chip is disposed closer to the first long side of the wiring substrate than the second long side of the wiring substrate. 
Sasaki (Fig. 1) discloses that the semiconductor chip (10) is disposed closer to a first long side of the wiring substrate (top) than a second long side of the wiring substrate (bottom) for the purpose of allow for proper routing of output electrodes [0068]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Shiki in view of Sasaki such that the semiconductor chip is disposed closer to the first long side of the wiring substrate than the second long side of the wiring substrate in order to properly routing of output electrodes [0068]

Regarding Claim 16, Shiki in view of Sasaki discloses the semiconductor device according to the claim 5, wherein the semiconductor chip (10 Sasaki) is disposed closer to the first long side of the wiring substrate (top of 20 Sasaki) than the second long side of the wiring substrate. 

Regarding Claim 19, Shiki in view of Sasaki discloses the semiconductor device according to the claim 5, wherein the semiconductor chip (102) is disposed on the first surface of the wiring substrate (top of 102). 

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiki (US 2008/0043195 A1) in view of Hagiwara (US 2006/0131064 A1).
Regarding Claim 9, Shiki (Fig. 4) discloses the semiconductor device according to the claim 2, wherein 
the second heat dissipation conductive pattern (18A, 8) extending toward the first long side of the wiring substrate (101). 
Shiki does not explicitly disclose a protruding portion pattern.
Hagiwara (Fig. 1) a heat dissipation conductive patterns (23, 25) of various shapes with a protruding portion pattern extending toward a long side of the wiring substrate (10) for the purpose filling blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Shiki in view of Hagiwara such that the second heat dissipation conductive pattern has a protruding portion extending toward the first long side of the wiring substrate in order to fill blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042).



Regarding Claim 10, Shiki (Fig. 4) discloses the semiconductor device according to the claim 3, wherein 
the second heat dissipation conductive pattern (18A, B) extending toward the first long side of the wiring substrate (101). 
Shiki does not explicitly disclose includes a protruding portion pattern.
Hagiwara (Fig. 1) a heat dissipation conductive patterns (23, 25) of various shapes with a protruding portion extending toward a long side of the wiring substrate (10) for the purpose filling blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Shiki in view of Hagiwara such that the second heat dissipation conductive pattern has a protruding portion extending toward the first long side of the wiring substrate in order to fill blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042]


Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiki (US 2008/0043195 A1) in view of Sasaki et al. (US 2007/0126090 A1) and further in view of Hagiwara (US 2006/0131064 A1).
Regarding Claim 11, Shiki in view of Sasaki discloses the semiconductor device according to the claim 5, wherein 

Shiki does not explicitly disclose includes a protruding portion pattern.
However, Hagiwara (Fig. 1) a heat dissipation conductive patterns (23, 25) of various shapes with a protruding portion pattern extending toward a long side of the wiring substrate (10) for the purpose filling blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Shiki in view of Sasaki and Hagiwara such that the second heat dissipation conductive pattern includes a protruding portion pattern extending toward the first long side of the wiring substrate in order to fill blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042] and further a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)


Regarding Claim 12, Shiki in view of Sasaki discloses the semiconductor device according to the claim 6, wherein 
the second heat dissipation conductive pattern (18A, B) extending toward the first long side of the wiring substrate (101). 

Hagiwara (Fig. 1) a heat dissipation conductive patterns (23, 25) of various shapes with a protruding portion extending toward a long side of the wiring substrate (10) for the purpose filling blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Shiki in view of Sasaki and Hagiwara such that the second heat dissipation conductive pattern includes a protruding portion pattern extending toward the first long side of the wiring substrate in order to fill blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042] and further a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Regarding Claim 13, Shiki in view of Sasaki discloses the semiconductor device according to the claim 7, wherein 
the second heat dissipation conductive pattern (18A, B) extending toward the first long side of the wiring substrate (101). 
Shiki in view of Sasaki does not explicitly disclose includes a protruding portion pattern.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Shiki in view of Sasaki and Hagiwara such that the second heat dissipation conductive pattern includes a protruding portion pattern extending toward the first long side of the wiring substrate in order to fill blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042] and further a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Regarding Claim 14, Shiki in view of Sasaki discloses the semiconductor device according to the claim 8, wherein 
the second heat dissipation conductive pattern (18A, B) extending toward the first long side of the wiring substrate (101). 
Shiki in view of Sasaki does not explicitly disclose includes a protruding portion pattern.
Hagiwara (Fig. 1) a heat dissipation conductive patterns (23, 25) of various shapes with a protruding portion extending toward a long side of the wiring substrate 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor device in Shiki in view of Sasaki and Hagiwara such that the second heat dissipation conductive pattern has includes a protruding portion pattern extending toward the first long side of the wiring substrate in order to fill blank areas and provide rigidity, particularly in the width direction, of the highest possible degree of uniformity [0041, 0042] and further a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
The Examiner notes that as described by amended Claim 1, just wiring 113 reads on limitation “a first heat dissipation conductive pattern” including newly added limitation 
“wherein the second heat dissipation conductive pattern (18 a and b) has a larger surface area than the first heat dissipation conductive pattern (113)”
Since combined surface area of 18 a and b is larger than surface area of 113 (Fig. 4)





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891